Citation Nr: 0821271	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for chloracne, as a 
result of exposure to            Agent Orange.

2.	Entitlement to service connection for benign prostatic 
hypertrophy, as a result of exposure to Agent Orange.

3.	Entitlement to a rating higher than 20 percent for a 
through and through gunshot wound of the lower third of the 
left arm.

4.	Entitlement to a rating higher than 10 percent for a scar 
of the lower third of         the left arm. 

5.	Entitlement to a rating higher than 10 percent for a scar 
of the right calf, due to a gunshot wound.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico which, inter alia, denied service 
connection for chloracne, and benign prostatic hypertrophy; 
granted service connection for a scar of the lower third of 
the left arm and assigned a 10 percent rating, effective 
March 25, 2003; and denied ratings in excess of 10 percent 
for a through and through gunshot wound of the lower third of 
the left arm, and scar of the right calf due to a gunshot 
wound.

The Board previously remanded this case in September 2005 to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further evidentiary development. 

While the appeal was pending, the RO/AMC in a September 2007 
rating decision granted service connection for post-traumatic 
stress disorder (PTSD). As the veteran has not indicated he 
is contesting the initial rating or effective date assigned, 
that claim has been resolved. See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997). The above determination was further 
considered a full grant of benefits sought as to the 
additional issue of whether new and material evidence had 
been received to reopen a previously denied claim for service 
connection for a nervous disorder claimed as an anxiety 
state.  This issue accordingly is not presently before the 
Board.

The RO/AMC's decision also increased, from 10 to 20 percent, 
the rating for a through and through gunshot wound of the 
lower third of the left arm, effective March 25, 2003. The 
claim for a still higher evaluation for the residuals of the 
gunshot wound injury to the left arm remains on appeal, 
inasmuch as the veteran has not withdrawn this issue from 
consideration. See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(the veteran is presumed to be seeking the highest possible 
rating for a disability unless he expressly indicates 
otherwise).  


FINDINGS OF FACT

1.	There is no competent medical evidence indicating the 
veteran has or ever             has had chloracne.

2.	Benign prostatic hypertrophy is not among those disorders 
which under the pertinent criteria may be presumed to have 
been incurred in service due to           Agent Orange 
exposure, and there is no other medical evidence to suggest 
this condition has an objective causal relationship to 
service.

3.	The extent of compensable muscle injury as a residual of a 
through and through gunshot wound to the lower third of the 
left arm is that of moderate impairment to both Muscle Groups 
V (flexor muscles of the elbow) and VI (extensor muscles), 
permitting elevation to the next overall level of moderately 
severity, though not approaching moderate severity in any one 
particular muscle group to permit assignment of a greater 
overall combined evaluation.

4.	The residual scars from a through and through gunshot wound 
to the lower third of the left arm are assigned the maximum 
10 percent evaluation under law, and no higher rating is 
assignable under any other applicable criteria.

5.	The residual scars from a through and through gunshot wound 
to the right calf are assigned the maximum 10 percent 
evaluation under law, and no higher rating is assignable 
under any other applicable criteria.

6.	There is evidence of muscle damage to the right 
gastrocnemius, resulting from a through and through injury to 
the right calf during service, with some current attributable 
muscle pain and weakness. 


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
chloracne as due to                   Agent Orange exposure 
are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307,    3.309 (2007).

2.	The criteria for a grant of service connection for benign 
prostatic hypertrophy    as due to Agent Orange exposure are 
not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.	The criteria for a rating in excess of 20 percent for a 
through and through gunshot wound of the lower third of the 
left arm are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3,  4.7, 4.10, 4.55, 4.56; 4.73, Diagnostic Codes 
5305, 5306 (2007).

4.	The criteria for a rating in excess of 10 percent for a 
scar of the lower third of         the left arm are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002   & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 
4.118,              Diagnostic Code 7804 (2007).

5.	The criteria for a rating in excess of 10 percent for a 
scar of the right calf due to  a gunshot wound are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)             (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10; 4.118,              Diagnostic Code 7804 (2007).

6.	The criteria are met for a separate additional 10 percent 
rating for muscle injury as a residual of a through and 
through gunshot wound of the right calf. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.56; 4.73, 
Diagnostic Code 5311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), mandates several  requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate his claims through correspondence dated 
from between May 2003 and April 2007 that addressed each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The notice correspondence  explained the general 
requirements to establish the benefit sought, and the March 
2004 Statement of the Case provided more detail in this 
regard, including citation to the regulations on 
demonstrating entitlement to service connection for a 
disability on the basis of exposure to Agent Orange. The 
April 2007 correspondence in particular set forth the joint 
obligation between VA and the veteran to obtain evidence 
relevant to the disposition of his claims, including that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records, and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, the RO's March 2006 
correspondence and an addendum to the January 2008 
Supplemental Statement of the Case provided detailed notice 
concerning both the disability rating and effective date 
elements of his pending service connection claims.  

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pursuant to which there exists a heightened notice 
obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, the Board finds that any such notice deficiency in 
this regard does not constitute prejudicial error that would 
otherwise preclude the essential fairness of this 
adjudication. Where there is a pre-adjudicatory notice error, 
VA must show that the purpose of the notice was not 
frustrated through demonstrating: (1) that any defect was 
cured by actual knowledge on the part of   the claimant, (2) 
that a reasonable person could be expected to understand from           
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law. Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 
22 Vet. App. at 46. 

Under the instant case circumstances, there is  a sufficient 
basis in the record upon which to find that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims. The May 2003 and September 2005 
notice letters informed the veteran that he would need to 
provide evidence indicating that his service-connected 
residuals of muscle injuries to the left arm and right calf 
under evaluation had increased in severity, and identified 
relevant sources of lay evidence and medical findings for 
this purpose. The RO's March 2004 Statement of the Case 
discussed in further detail the pertinent rating criteria for 
these disorders. A January 2008 Supplemental Statement of the 
Case then readjudicated the veteran's claims subsequent to 
providing him with the above notice information. Thus, he was 
afforded an opportunity to substantiate his increased rating 
claims in view of the comprehensive notice provided to him. 
See Sanders, supra; Vazquez, supra.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance,  the initial notice provided in May 2003 preceded 
issuance of the July 2003             rating decision on 
appeal. The remaining notice letters dated from September 
2005 through April 2007, however, did not meet the above-
referenced standard for timely notice. Nonetheless, the 
veteran had a timeframe of more than six months within which 
to respond with additional evidence, before issuance of the 
January 2008 Supplemental Statement of the Case continuing 
the denial of the benefits sought        on appeal. During 
that time period, the RO obtained additional records of VA 
outpatient treatment on his behalf, and the veteran's 
personal statement supporting his claims was received. Thus, 
notwithstanding any error in timing of notice,              
the veteran still has had the full opportunity to participate 
in the adjudication of these claims. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran in obtaining 
service treatment records, VA medical records, records
pertaining to the receipt of benefits from the Social 
Security Administration,          and extensive private 
physicians' records. The veteran has been afforded VA 
examinations in connection with both his service connection 
and increased rating claims. See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002). As such, the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.


Analysis of the Claims

Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease or injury incurred or 
aggravated during active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007).                     Service connection may 
also be granted for a disease diagnosed after discharge, 
where all the evidence, including that pertinent to service, 
establishes that              the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations further provide that a 
veteran who served in           the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent (i.e., Agent 
Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service, with the exception that chloracne must manifest to a 
degree of 10 percent  or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service. 38 C.F.R. § 3.307 (a)(6)(ii). The 
provisions for presumption service connection nonetheless do 
not preclude a claimant from establishing service connection 
with proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service. See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

Chloracne

The veteran's treatment history has been carefully 
considered, and it is determined that the record does not 
establish a diagnosis of chloracne at any point. Initially, 
there is no indication of relevant symptomatology in service. 
The post-service medical history does not further 
substantiate a diagnosis of chloracne, or otherwise warrant 
additional inquiry to clarify the appropriate diagnosis. VA 
compensation and pension examination in May 1968, 
approximately two-years following service, indicated a normal 
dermatological evaluation. During a January 1989 VA Agent 
Orange registry examination, the veteran described, among 
other symptoms, the occasional appearance of a skin rash. The 
physician's medical evaluation did not detect any form of 
dermatological ailment. 

As regarding medical records that correspond to current 
treatment, the veteran was evaluated at the San Juan VA 
Medical Center (VAMC) in September 2003 for a skin rash, with 
eczematous patches located on the back region. On a 
subsequent consultation in February 2006, a dermatological 
examination was negative. During a November 2006 consultation 
he reported discomfort and itching from a skin rash, although 
on follow-up later that month the symptoms described had 
entirely disappeared. More significantly, there is absent any 
treatment provider's diagnosis of chloracne or similar 
condition. T

The above evidence of isolated flare-ups of a dermatological 
condition notwithstanding, the veteran is not shown to have a 
chloracne disorder. VA law requires that as the initial 
criterion to establish service connection there exist 
competent evidence indicating that the veteran has the 
current disability claimed. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. See 38 
U.S.C. § 1110 (formerly § 310)). In the absence of proof of 
present disability there can be no valid claim."). 

As the record does not demonstrate by competent medical 
evidence the diagnosis  of chloracne, the preliminary 
requirement of a current disability is not met.          The 
Board has taken in consideration that the veteran had active 
service for a period of several months in the Republic of 
Vietnam during the Vietnam Era, and under the applicable 
regulation it may be presumed that he had exposure to Agent 
Orange therein. 38 C.F.R. § 3.307(a)(6)(iii). The claimed 
disorder nonetheless is not demonstrated to exist as a basis 
upon which to predicate a grant of presumptive service 
connection due to claimed herbicide exposure. Also relevant 
is that chloracne did not manifest within one-year of service 
discharge (to a compensable level), a further requirement 
before that particular disorder may be presumed to have been 
incurred therein. Because there is no confirmed current 
disability,  the claim cannot be established on the basis of 
entitlement of herbicide exposure.

The criteria for service connection for chloracne have not 
been met, and the claim is denied. The preponderance of the 
evidence is unfavorable, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 C.F.R. § 
3.102;  38 U.S.C.A. § 5107(b). See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Benign Prostatic Hypertrophy

While the veteran's VA outpatient medical history 
demonstrates a current diagnosis of the condition claimed, 
there was no diagnosis of this condition or pertinent 
symptomatology noted in service. Since then moreover, the 
medical evidence does not demonstrate the presence of an 
association between benign prostatic hypertrophy and service, 
including due to presumed Agent Orange exposure.
 
Upon consideration of the evidence of record, a January 1989 
VA Agent Orange registry examination report does not set 
forth findings or complaints as to a disorder of the 
prostate. Records obtained from the San Juan VAMC provide the 
first such indication, through an August 2000 laboratory test 
report documenting elevated prostate specific antigen (PSA) 
test results. In January 2003 the veteran underwent a 
prostate biopsy due to a clinical history of benign prostatic 
hypertrophy and recent elevated PSA findings, which did not 
yield evidence of any malignancy.                The 
veteran's November 2006 lower abdominal CT scan indicated, in 
pertinent part, prostatomegaly and unremarkable urinary 
bladder. These contemporaneous treatment records are focused 
upon the detailed clinical diagnosis of the claimed pathology 
manifested due to benign prostatic hypertrophy, and are 
absent mention of clinical history. 

The evidence thus does not substantiate a presumptive or 
direct causal link to service. Benign prostatic hypertrophy 
is not among those conditions set forth under 38 C.F.R. § 
3.309(e) which may be presumed service-connected due to Agent 
Orange exposure. While prostate cancer is among those 
conditions enumerated under the regulation, the  veteran's 
claimed condition has been treated on the basis that it is 
entirely benign, and treating physician's have not identified 
any malignancy. 

Consequently, while the underlying fact of presumed herbicide 
exposure is clearly indicated, the provisions for presumptive 
service connection due to the same do not apply. In addition, 
while the veteran has not contended that benign prostatic 
hypertrophy was otherwise directly incurred in service due to 
Agent Orange exposure, it warrants mention in any event that 
there is not any indication of such, given also the more than 
20-year interval between service and the onset of symptoms.  

The veteran's assertions in support of his claim have been 
considered, but as he is   a layperson without the requisite 
expertise to opinion as to a medical matter,                 
his statement alone with reference to etiology of the 
condition claimed cannot be dispositive. See e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Since the preponderance of the competent evidence weighs 
against the claim,             the benefit-of-the-doubt 
doctrine does not apply, and the claim is denied.                   
38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b). 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,         the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the case here with the exception of a service-
connected left arm scar, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). Nevertheless,              the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield,  21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Regarding the RO's July 2003 grant of service connection for 
a scar, due to a through and through gunshot wound to the 
lower third of the left arm, with a           10 percent 
evaluation effective March 25, 2003, this effectively 
assigned a separate        rating for a distinct 
manifestation of the underlying service-connected left arm 
injury. 38 C.F.R. § 4.14. The RO characterized the award as 
an original grant of service connection however, and when a 
claimant appeals the rating initially assigned for 
disability, consideration is required as to the propriety of 
a staged rating based on changes in the course of disability 
since service connection was granted under the decision in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The veteran currently is in receipt of service-connected 
compensation at the             20 percent level for muscle 
injury attributable to a through and through gunshot wound to 
the lower third left arm, under 38 C.F.R. § 4.73, Diagnostic 
Code 5305, pertaining to Muscle Group V, for flexor muscles 
of the elbow. 

A separate 10 percent rating is in effect for a scar as a 
residual of the injury to the left arm, under 38 C.F.R. § 
4.118, Diagnostic Code 7804, for a scar that is tender on 
palpation but superficial. See also 38 C.F.R. § 4.14. 

Regarding a service-connected scar due to a gunshot wound 
injury involving             the right calf, a 10 percent 
evaluation is in effect pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804. There is no presently assigned 
evaluation indicative of muscle injury, orthopedic impairment 
or other compensable symptomatology related to a right calf 
injury during service. 

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73,         Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The 
corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence 
or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c). 

The general regulations governing the evaluation of muscles 
disabilities further provide that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each muscle group affected. 38 C.F.R. § 
4.56(b). 

The decisional history in this instance also reflects 
application of the principles for combined ratings involving 
muscle injuries. In pertinent aspect, 38 C.F.R. § 4.55(e) 
indicates that when there are compensable muscle group 
injuries in the same anatomical region but which do not act 
on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as           the combined evaluation for the affected muscle 
groups.

Through a rating decision issued September 2007, the RO/AMC 
increased from        10 to 20 percent the evaluation for the 
muscle injury component of the left arm gunshot wound 
residuals, in recognition of compensable impairment affecting 
both the biceps and triceps muscles -- involving, 
respectively, Diagnostic Codes 5305 (Muscle Group V) and 5306 
(Muscle Group VI). In view of what was considered moderate 
impairment, and hence a 10 percent rating applicable to each 
muscle group, a single 20 percent rating was assigned that 
elevated the level of compensation to that reflecting 
moderately severe disability (where involving a  non-dominant 
lower extremity). See 38 C.F.R. § 4.73, Diagnostic Code 5305.   

Pursuant to Diagnostic Code 5305, Muscle Group V specifically 
contemplates the flexor muscles of the elbow, including the 
biceps, brachialis, and brachioradialis. The function of this 
muscle group is listed as elbow supination (long head of 
biceps as stabilizer of the shoulder joint), and flexion of 
the elbow. Where the muscle injury affects a nondominant 
extremity, DC 5305 provides for the assignment of a 
noncompensable (0 percent) evaluation for impairment that is 
"slight"; 10 percent rating with respect to "moderate" 
impairment; 20 percent rating for "moderately severe" 
injury; and maximum 30 percent rating for "severe" injury.

Diagnostic Code 5306 regarding Muscle Group VI contemplates 
extensor muscles of the elbow, consisting of the triceps and 
anconeus. The function of the applicable muscle group is that 
of extension of elbow, specifically the long head of triceps            
as stabilizer of the shoulder joint. Where a nondominant 
extremity is involved the rating criteria provides for the 
assignment of a noncompensable evaluation for  slight 
impairment; 10 percent rating for moderate impairment; 20 
percent rating for moderately severe injury; and maximum 30 
percent rating for severe injury.

Additionally, the criteria for evaluating any residual scars 
must be contemplated. Effective August 30, 2002, VA revised 
the schedular criteria for the evaluation of dermatological 
disorders. See 67 Fed. Reg. 49,596 (July 31, 2002) (later 
codified at 38 C.F.R. § 4.118). The veteran's claims for 
increased rating were filed subsequent to this new 
regulation, and thus only the revised rating criteria apply. 
 
Under this criteria, 38 C.F.R. § 4.118, Diagnostic Code 7801 
provides that scars other than on the head, face, or neck, 
which are deep or cause limited motion and cover an area of 
at least 6 square inches (39 square cm.), warrant a 
compensable rating. Under Diagnostic Code 7802, scars other 
than on the head, face, or neck, which are superficial and do 
not cause limited motion and cover an area of at least 144 
square inches (929 square cm.), warrant a compensable rating. 
Also, a scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803. Note 1 to Diagnostic Code 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note 2 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. A scar that is superficial and 
painful on examination warrants the assignment of a 10 
percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804. Note 
1 to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage. Other 
scars                  (not covered in DCs 7800-7804) are to 
be rated on the basis of limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Gunshot Wound of the Lower Third of the Left Arm

On reviewing the probative medical evidence as involving the 
service-connected residuals of the gunshot wound injury to 
the left arm, the continuation of the existing disability 
ratings corresponding to the documented residuals of that 
injury is warranted. 

Upon considering the muscle injury component of service-
connected disability,         there would have to manifest a 
severe level of disability of either involved muscle group, 
the biceps or triceps muscles (Diagnostic Codes 5305 and 
5306), equivalent to a 30 percent rating, or otherwise 
sufficient combined disability affecting both groups 
simultaneously to warrant assignment of this level of 
compensation.                 The primary source of evidence 
for evaluative purposes is the July 2003 VA compensation and 
examination report. Since there is no substantial evidence or 
indication that the left arm symptoms and manifestations 
under consideration became heightened to any extent following 
the examination, nor for that matter    was the foregoing 
report indicative of any continuing increase in symptoms or 
deterioration in condition, this examination may be 
considered a sufficiently recent depiction of the veteran's 
physical state. See e.g., 38 C.F.R. § 4.2 (indicating that        
it is the responsibility of the rating specialist to 
interpret reports of examination          in light of the 
whole recorded history, reconciling various reports into a        
consistent picture). 

During the examination, the veteran reported having had 
flare-ups of left arm pain precipitated by physical activity 
and cold exposure. There were no reported acute attacks 
involving the left arm. Objectively, it was indicated that 
the affected muscle groups were the left triceps and biceps. 
There was mild loss of subcutaneous tissue with no tendon 
damage, and also no bone, joint or nerve damage. Muscle 
strength could not be evaluated resulting from poor effort 
claiming severe pain. There were no muscle herniations. He 
apparently could move the left elbow joint through normal 
motion with sufficient comfort, endurance and strength to 
accomplish activities of daily living. Range of motion of the 
left elbow consisted of flexion to 145 degrees and extension 
to -5 degrees, without additional limitation of motion from 
fatigue, weakness, or lack of endurance on repetitive use.  

The foregoing findings do not indicate what is defined as 
"moderately severe" impairment in either the biceps or 
triceps muscle groups on the left side, generally set forth 
by regulations as involving debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 38 
C.F.R. § 4.56(d)(3)(i). There also             did not 
recurrently manifest several of the cardinal signs and 
symptoms of muscle disability, aside from intermittent 
episodes of described pain and weakness, or otherwise 
objective indicia of loss of deep fascia or muscle substance. 
38 C.F.R.            § 4.56(d)(3)(ii)-(iii). Since the July 
2003 date of the examination as mentioned, there were no 
identified flare-ups of injury residuals. The criteria for 
"moderately severe" for either muscle group, which would 
correspond to a 20 percent pursuant to both Diagnostic Codes 
5305 and 5206, is not met. Thus, a rating in excess of    the 
current 20 percent based upon combination of the separate 10 
percent ratings applicable to each muscle group, cannot be 
assigned under the regulations. 

As for the evaluation of a left arm transverse surgical scar 
attributable to the gunshot wound, this likewise does not 
necessitate of an evaluation greater than     the current 
assigned rating in the amount of 10 percent. That evaluation 
represents the maximum assignable under the presently 
applicable 38 C.F.R. § 4.118, Diagnostic Code 7804, for a 
scar superficial and tender on palpation. The remaining 
potentially applicable criteria for evaluation based on 
extent on surface area at Diagnostic Codes 7801 and 7802 do 
not permit assignment of a higher rating.           There was 
present an entry scar on the left posterior triceps that was 
approximately 1-cm wide, and an exit scar on the left biceps 
anterior area 3-cm long, and 1.5-cm wide. 

These measurements do not support an increased evaluation as 
to surface area requirements for an increased rating under 
the above provisions. Diagnostic Code 7803 for a superficial 
but unstable scar meanwhile, permits no higher than a single 
10 percent evaluation. Nor are the residual scars associated 
with sufficient limitation of function in and of themselves 
to permit a rating in excess of 10 percent pursuant to 
Diagnostic Code 7805. Accordingly, the present 10 percent 
evaluation for residual scars similarly provides the most 
accurate level of compensation for this component of service-
connected lower left arm injury residuals.

Accordingly, the claims for increased ratings for residuals 
of a gunshot wound of the lower third of the left arm both on 
the basis of muscle injury, and a residual scar, are being 
denied. As the preponderance of the evidence does not warrant 
assignment of an increase in rating for either component of 
service-connected injury, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b);    38 C.F.R. § 4.3.

Gunshot Wound of the Right Calf

The prior evaluative history of the service-connected 
residuals of a gunshot wound injury to the right calf thus 
far consists entirely a rating of 10 percent provided for on 
the basis of a residual injury scar. As set forth below, a 
significant basis of symptomatology that must further be 
considered in ascertaining the award of compensation is also 
that of muscle injury due to in-service injury. Under the 
rating schedule, separate ratings may be granted for distinct 
manifestations, provided not contravening the principle 
against evaluating the same disability under different 
diagnoses. 38 C.F.R. § 4.14. See also Esteban v. Brown, 6 
Vet. App. 259 (1994).

As a preliminary matter, the 10 percent rating applicable to 
a scar on the right calf remains an appropriate designation. 
The right calf post-surgical scar as measured on the July 
2003 VA examination does not correspond to the requirements 
according to the size of the affected area. Provided this 
scar were characterized as a deep scar based on the finding 
therein of mild loss of subcutaenous tissue it was measured 
at 1.5 by 15-cm, less than that which would warrant a 20 
percent rating under Diagnostic Code 7801 (i.e., where 
exceeding 77 square centimeters). While there are some 
findings as to hypersensitivity of the scar and tenderness to 
palpation, there essentially was no resultant quantifiable 
limitation of function in the right ankle or otherwise, to 
necessitate any higher evaluation under Diagnostic 7805. 

The criteria with regard to evaluation of muscle injuries 
however, permits in this case an assignment of an additional 
10 percent rating for this service-connected injury residual. 
The VA examiner in describing the injury indicated there was 
muscle damage to the right posterior gastrocnemius (one of 
two main muscles present in the calf). Additionally, at the 
time of the original in-service injury in        November 
1965 the veteran was noted to have sustained a through and 
through injury to the right calf, when his own firearm had 
accidentally discharged. 
Though subsequent descriptions of the injury residuals do not 
further comment on the events through which it was incurred, 
the initial in-service record provides           the most 
probative source of relevant information. The provisions of 
38 C.F.R.              § 4.56(b) apply as a result, and the 
extent of injury to the right gastrocnemius muscle must be 
evaluated based on at least "moderate" impairment.                         

The examination findings likewise demonstrate reported pain 
on use, and weakness, though no objective bone, joint or 
nerve damage, no muscle herniation, and no limitation on 
right ankle range of motion, and thus are consistent with the 
direct assignment of a disability rating contemplating 
moderate impairment, and not necessarily higher than that 
level. Under pertinent rating criteria, Diagnostic Code 5311 
for Muscle Group XI, involving the functions of propulsion 
and plantar flexion of the foot, a 10 percent rating should 
be assigned. 38 C.F.R. § 4.3.


ORDER

Service connection for chloracne is denied.

Service connection for benign prostatic hypertrophy is 
denied.

A rating in excess of 20 percent for a through and through 
gunshot wound of              the lower third of the left arm 
is denied.

A rating in excess of 10 percent for a scar of the lower 
third of the left arm               is denied. 

A 10 percent rating for muscle injury due to a through and 
through gunshot wound to the right calf is granted, subject 
to the law and regulations governing the payment of 
compensation benefits.

A rating in excess of 10 percent for a scar of the right 
calf, due to a gunshot wound is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


